Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered July 6, 1981, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. In light of defendant’s clear statement of his factual guilt at his allocution, his extensive criminal history, his educational background, and his expressed happiness with the efforts of his attorney, it was not error to deny his request for a further hearing on his request to withdraw his plea. Mollen, P. J., Lazer, Thompson and Boyers, JJ., concur.